950 A.2d 267 (2008)
EXCAVATION TECHNOLOGIES, INC., Petitioner
v.
COLUMBIA GAS COMPANY OF PENNSYLVANIA, Respondent.
No. 556 WAL 2007.
Supreme Court of Pennsylvania.
May 28, 2008.


*268 ORDER

PER CURIAM.
AND NOW, this 28th day of May 2008, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
1. Are gas utilities who lay and use dangerous underground gas lines for profit and who are statutorily required by the One Call Act to locate, mark and stake their underground lines upon request subject to liability under either the Restatement (Second) of Torts, Section 552(1)-(2) or Section 552(3) for economic damages suffered by an underground contractor performing excavation work when said underground gas utility negligently mismarks or fails to locate, mark or stake the position of the underground gas lines?
2. Is this case, where petitioner underground gas utility contractor suffered economic damages as a result of respondent Columbia Gas Company's failure to perform its statutorily mandated duty to mark its utility lines controlled by this Court's decision in Bilt-Rite Contractors, inc., v. Architectural Studio?

3. Is Excavation Technologies' claim against Columbia Gas cognizable under Section 552(3) of the Restatement (Second) or Torts in that Excavation Technologies is within the scope of persons to whom Columbia Gas owes a public duty to supply accurate information?
4. Is the risk of loss to underground contractors as a result of negligent line markings by gas utilities so foreseeable that economic loss doctrines should not be applied in this case?
Justice TODD did not participate in the consideration or decision of this matter.